Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 1 of 7



                     COMMONWEALTH OF MASSACHUSETTS

 SUFFOLK,ss.                                SUPERIOR COURT DEPARTMENT

                                           )
 BRANDON HALL,                             )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )        CIVIL ACTION No.
                                           )
 JEAN-MARIE ANACREON AND                   )
 RASIER,LLC.                               )
                                           )
              Defendants.                  )
                                           )

            AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                        PARTIES

 1.    The Plaintiff, Brandon Hall,("Hall") is an individual residing in Cambridge,
       Middlesex County, Massachusetts.

 2.    The Defendant, Jean-Marie Anacreon("Anacreon")is an individual residing at 5B
       Charles Street in Nashua, Hillsborough County, New Hampshire.

 3.    The Defendant, Rasier, LLC(Rasier) is a corporation doing business in accordance
       with the laws of the Commonwealth of Massachusetts with a principal place of
       business located 1455 Market Street, 4th Floor, San Francisco, San Francisco
       County CA 94103, with a registered agent listed as C T Corporation System, 155
       Federal, Street. Suite 700, Boston, Suffolk County Massachusetts.

            FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 4.    The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1-3
       above as if fully set forth herein.

 5.    On or about September 15,2018, the Plaintiff, Hall, was a pedestrian on Hammond
       Street in Cambridge, Massachusetts.

 6.    On or about September 15,2018, a customer ordered the vehicle owned by Jean-
       Marie Anacreon and operated by Jean-Marie Anacreon through the Defendant,
       Rasier, LLC's, application.

 7.    On or about September 15, 2018, the Defendant Anacreon was operating his
       Rasier, LLC. account with the knowledge ofthe Defendant, Rasier, LLC.

                                             1
Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 2 of 7



 8.    On or about September 15, 2018, the Defendant, Anacreon, was accessing his
       Rasier, LLC., account with the knowledge of the Defendant, Rasier, LLC.

9.     On or about September 15,2018,the Defendant Anacreon was using his Rasier,
       LLC. account with the knowledge of the Defendant, Rasier, LLC.

 10.   On or about September 15, 2018, the Defendant Anacreon was operating his
       Rasier, LLC. account with the permission of the Defendant, Rasier, LLC.

 11.   On or about September 15, 2018, the Defendant Anacreon was accessing his
       Rasier, LLC. account with the permission of the Defendant, Rasier, LLC.

 12.   On or about September 15,2018, the Defendant Anacreon was using his Rasier,
       LLC. account with the permission of the Defendant, Rasier, LLC.

 13.   On or about September 15, 2018, the Defendant, Anacreon, was operating his 2006
       Chevrolet while logged into, accessing and using his own account with Defendant
       Rasier, LLC.

 14.   On or about September 15, 2018,the defendant, Rasier, LLC,knew that Defendant,
       Anacreon, was operating his 2006 Chevrolet while logged into, accessing and using
       Defendant Doe's Rasier, LLC. driver's account.

 15.   On or about September 15, 2018, the Defendant, Rasier, LLC.should have known
       that Defendant, Anacreon, was operating his 2006 Chevrolet while logged into,
       accessing, and using his Rasier, LLC,driver's account.

 16.   Following the fare, the Defendant, Anacreon's customer realized he left his phone
       in the 2006 Chevrolet.

 17,   In accordance with Rasier,LLC's policy, the customer contacted Rasier, LLC,to
       obtain the phone.

 18.   The Defendant, Anacreon, insisted on a reward for the phone, in contravention of
       Rasier, LLC's Policy.

 19.   Upon the customer's refusal to pay said "reward", Defendant, Anacreon crashed
       the 2006 Chevrolet into the Plaintiff, Hall's, body causing serious bodily injuries.

 20.   Before September 15, 2018, the Defendant, Rasier, LLC, knew or should have
       known that Defendant, Anacreon, was too dangerous to drive members of the
       community.

 21.   Before September 15, 2018,the Defendant, Rasier, LLC,knew or should have
       known that Defendant, Anacreon, was too incompetent to drive members of the
       community.


                                             2
 Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 3 of 7


   22.     Before September 15, 2018, the Defendant, Rasier, LLC,knew or should have
           known that Defendant, Anacreon, was an unfit to drive members of the community.

   23.     As a result ofthe Defendant, Anacreon's negligence, the Plaintiff sustained serious
           personal injuries, incurred substantial medical bills, and expenses, and was
           prevented from performing her usual activities of daily living.

   24.     As a result ofthe Defendant, Rasier,LLC's negligence, the Plaintiff sustained
           serious personal injuries, incurred substantial medical bills, and expenses, and was
           prevented from performing his usual activities of daily living.

                         COUNT I: NEGLIGENT ENTRUSTMENT
                            (Brandon Hall v. Rasier, LLC)

   25.     The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1-24
           above as if fully set forth herein.

   26.     The Defendant, Rasier, LLC,owed a duty ofreasonable care in the usage of its
           application to provide safe and accountable rides to all users, passengers, riders and
           members of the community using the Rasier, LLC,application, including but not
           limited to, Plaintiff, Hall.

   27.     The Defendant, Rasier, LLC,contracts drivers through its application entrusting
           them to transport riders safely from one specified location to another.

   28.     The Defendant, Rasier, LLC,entrusted an account to an incompetent and unfit
           person, more specifically, Defendant, Anacreon.

   29.     The Defendant, Rasier, LLC,entrusted its account to an incompetent and unfit
           person, more specifically, Defendant, Anacreon, which was the cause of Plaintiff,
           Brandon Hall's injuries.

   30.     The Defendant, Rasier, LLC,gave permission to operator, Defendant, Anacreon to
           drive his vehicle, by and through its application as an Rasier, LLC,driver.

   31.     The Defendant, Rasier, LLC,had actual knowledge of the incompetent nature
           and/or unfitness ofthe driver, defendant, Anacreon.

   32.     As a direct and proximate result of the Defendant, Rasier, LLC's,negligence, in.
           failing to properly secure its application, Hall has suffered and will continue to
           suffer severe injuries, physical and emotional damages,loss of earning capacity,
           pain and suffering, and has been prevented from carrying on her usual activities of
           daily living.

WHEREFORE,the Plaintiff, Brandon Hall prays that this Honorable Court enter judgment
against the Defendant, Rasier,LLC,on Count I, in the full amount ofany and all damages
recoverable at law, cost, attorneys' fees, and for such other and further relief which this Court
deems just and proper.
                                                   3
Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 4 of 7




            COUNT 11: VICARIOUS LIABILITY(RESPONDEAT SUPERIOR)
                          (Brandon Hall V. Rasier, LLC)

 33.    The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1 — 32
        above as if fully set forth herein.

 34.    At all times material hereto, the Defendant, Rasier, LLC,was responsible for the
        foreseeable consequences of the negligence and negligent acts ofits agents,
        servants, and/or employees, including, without limitation, Defendant, Anacreon.

 35.    At the time of the incident the Defendant, Anacreon, was operating a motor vehicle,
        by and through the Defendant, Rasier, LLC's application, as the agent of the
        Defendant, Rasier, LLC.

 36.    At all times material hereto, the Defendant, Rasier, LLC, was and is, vicariously
        liable for all ofthe Plaintiff's foreseeable negligence-related injuries and damages.

 37.    The Plaintiff, Hall is entitled to compensation from the Defendant, Rasier, LLC,for
        all of his foreseeable injuries and damages for which the Defendant, Rasier, LLC,
        is vicariously liable.

 38.    As a direct and proximate result of the Defendant, Rasier, LLC's actions, Hall has
        suffered and will continue to suffer severe injuries, physical and emotional
        damages,loss of earning capacity, pain and suffering, and has been prevented from
        carrying on her usual activities of daily living.

 WHEREFORE,the Plaintiff, Brandon Hall, prays that this Honorable Court enter
 judgment against the Defendant, Rasier, LLC,on Count II, in the full amount of any and
 all damages recoverable at law, cost, attorneys' fees, and for such other and further relief
 which this Court deems just and proper.

                              COUNT III: STRICT LIABILITY
                               (Brandon Hall v. Rasier, LLC.)

 39.     The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1 — 38
         above as if fully set forth herein.

 40.    The Defendant,Rasier, LLC,did knowingly place into the stream ofcommerce a
        defective product which was unreasonably dangerous, an application which placed
        dangerous individuals in position of trust and power over the public, using said
        application.

 41.    Despite available technology, Rasier, LLC,failed to take the appropriate actions to
        prevent dangerous and unfit individuals from using its application to contact the
        community and place members ofthe community in danger.


                                               4
 Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 5 of 7


   42.     As Rasier, LLC, place a defective product which was unreasonably dangerous into
           the stream of commerce,it is strictly liable for the damages to Brandon Hall.

   WHEREFORE,the Plaintiff, Brandon Hall, prays that this Honorable Court enter
   judgment against the Defendant, Rasier, LLC,on Count III, in the full amount of any and
   all damages recoverable at law,cost, attorneys' fees, and for such other and further relief
   which this Court deems just and proper.

                              COUNT IV: NEGLIGENCE
                          (Brandon Hall v. Jean-Marie Anacreon)

   43.     The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1-42
           above as if fully set forth herein.

   44.     The Defendant, Jean-Marie Anacreon, owed a duty of reasonable care in the
           operation of his motor vehicle to the community including but not limited to,
           Plaintiff, Hall.

   45.     The Defendant, Jean-Marie Anacreon, breached his duty ofreasonable care in the
           operation of his motor vehicle by failed to keep a proper look-out and pay attention
           thereby striking the Plaintiff, Hall.

   46.     As a direct and proximate result of the Defendant, Jean-Marie Anacreon,
           negligence, Hall has suffered and will continue to suffer severe injuries, physical
           and emotional damages,loss of earning capacity, pain and suffering, and has been
           prevented from carrying on her usual activities ofdaily living.

WHEREFORE,the Plaintiff, Brandon Hall, prays that this Honorable Court enter judgment
against the defendant, Jean-Marie Anacreon, on Count IV,in the full amount of any and all
damages recoverable at law, cost, attorneys' fees, and for such other and further relief which
this Court deems just and proper.


                             COUNT V: ASSAULT AND BATTERY
                             (Brandon Hall v. Jean-Marie Anacreon)

   47.     The Plaintiff realleges, repleads, and incorporates by reference paragraphs 1 —46
           above as if fully set forth herein.

   48.     At all times material hereto, the Defendant, Anacreon, had the intent to cause harm
           or offensive contact with Plaintiff, Brandon Hall.

   49.     At all times material hereto, the Defendant, Anacreon, had the intent to cause harm
           or offensive contact with Plaintiff, Brandon Hall, more specifically, hitting the
           Plaintiff with his car with intent to cause harm,for which harmful contact with the
           Plaintiff directly caused the intended result, serious personal injury to the Plaintiff.


                                                   5
Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 6 of 7



 50.    As a direct and proximate result ofthe Defendant, Anacreon's, actions, Hall has
        suffered and will continue to suffer severe injuries, physical and emotional
        damages, loss of earning capacity, pain and suffering, and has been prevented from
        carrying on her usual activities of daily living.

 WHEREFORE,the Plaintiff, Brandon Hall, prays that this Honorable Court enter
 judgment against the Defendant, Jean-Marie Anacreon, on Count V,in the full amount of
 any and all damages recoverable at law, cost, attorneys' fees, and for such other and further
 relief which this Court deems just and proper.

       THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL COUNTS

                               Respectfully submitted,
                               Brandon Hall
                               13y her Attorneys,


                               Sean C. Joanis, Esq., BBO# 653582
                               Jason D. Stone, Esq., BBO# 647233
                               JASON STONE INJURY LAWYERS
                               225 Friend Street, Suite 102
                               Boston, MA 02114
                               617-523-4357
                               JDS@StoneInjury.com
                               SCJ@StoneInjury.com




                                               6
                          Case 1:20-cv-12094-PBS Document 1-1 Filed 11/23/20 Page 7 of 7
                                                                 DOCKET NUMBER                                      Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET
                                                                                                                    The Superior Court
PLA1N71FF(S):      Brandon Hall                                                                               COUNTY
                                                                                                                           Suffolk
ADDRESS:           Cambridge, Massachusetts

                                                                                        DEFENDANT(S):       1. Jean-Marie Anacreon

                                                                                        2. Uber, Inc.

ATTORNEY:          Sean C. Joanis

ADDRESS:           225 Friend Street, Suite 102                                         ADDRESS:            1.58 Charles Street, Nashua, Hillsborough County, Now Hampshire

Boston, MA 02114                                                                        2. principal place of business 21 Walden Square Road. Apt 639, Cambridge, Massachusetts.

                                                                                        2. Registered agent Emmanuel Partener 186 South Street, Boston,Massachusetts.

880:
                                                  TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

          CODE NO.                         TYPE OF ACTION (specify)                                 TRACK                 HAS A JURY CLAIM BEEN MADE?
        1303                         Motor Vehicle Negligence - Personal Injury/Prope               F                     X YES            NO
 If "Other" please describe:


                                                    STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212,§ 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

                                                                               TORT CLAIMS
                                                                   (attach additional sheets as necessary)

A. Documented medical expenses to date:                              .
                                                                     .                                                                                              14,000.91
         1. Total hospital expenses                                                                                                                          $
         2. Total doctor expenses                                                                                                                                   2,525.00
                                                                                                                                                             $
                                                                                                                                                                    D
         3. Total chiropractic expenses                                                                                                                      $
         4. Total physical therapy expenses                                                                                                                         5,364.56
                                                                                                                                                             $
         5. Total other expenses(describe below)                                                                                                             $      2,346.00
                                                                                                                                           Subtotal(A): $           24,1,31).4 I

B. Documented lost wages and compensation to date                                                                                                                   TBO
                                                                                                                                                             $
C. Documented property damages to dated                                             -                                                                        $
D. Reasonably anticipated future medical and hospital expenses                                                                                               $      I
E. Reasonably anticipated lost wages                                                                                                                         $      TEIO
F. Other documented items of damages (describe below)                                                                                                        $


G. Briefly describe plaintiffs injury, including the hature and extent of injury:
 Bimalleolar Ankle Fracture,
                                                                                                                                             TOTAL(A-F):$           100,000.00

                                                                        CONTRACT CLAIMS
                                                               (attach additional sheets as necessary)

Provide a detailed description of claims(s):
                                                                                                                                                  TOTAL:$



Signature of Attorney/Pro Se Plaintiff: X                                                                      Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute
                                                                                                                           Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them
                                                                                                                                        the
advantages and disadvantages of the var         methods of dispute resolution.

Signature of Attorney of Record: X
                                                                                                                                                     Date:
